            Case 1:19-cv-01962-CL      Document 18      Filed 01/28/20     Page 1 of 2




 Jamie S. Kilberg, OSB No. 110465
 jamie@kauffmankilberg.com
 KAUFFMAN KILBERG LLC
 1050 SW Sixth Avenue, Suite 1414
 Portland, OR 97204
 Telephone: (503) 224-3380
 Facsimile: (503) 220-2480

          Attorneys for Defendant Caswell Thompson LLC




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                     MEDFORD DIVISION




PACCAR FINANCIAL CORP., a                                       Case No.: 1:19-cv-01962-CL
Washington Corporation,
                                                   DEFENDANT CASWELL THOMPSON
                   Plaintiff,                        LLC’S CORRECTED CORPORATE
                                                          DISCLOSURE STATEMENT
       v.

SISKIYOU CASCADE RESOURCES
LLC, an Oregon LLC, CASWELL
THOMPSON LLC, and Oregon LLC, and
JOEL CASWELL, an individual,

                   Defendants.


       Pursuant to Fed. R. Civ. P. 7.1 and LR 7.1-1, defendant Caswell Thompson LLC states

that (1) it has no parent corporation and no publicly held corporation owns 10% or more of its

stock, and (2) all members of the LLC are citizens of Oregon.




 Page 1      - DEFENDANT CASWELL THOMPSON LLC’S CORRECTED CORPORATE
               DISCLOSURE STATEMENT
         Case 1:19-cv-01962-CL      Document 18   Filed 01/28/20   Page 2 of 2




         DATED: January 28, 2020.
                                            KAUFFMAN KILBERG LLC



                                             s/ Jamie S. Kilberg
                                            JAMIE S. KILBERG
                                            OSB No. 110465
                                            Telephone: (503) 224-2595

                                            Attorneys for Defendant Caswell Thompson
                                              LLC




Page 2     - DEFENDANT CASWELL THOMPSON LLC’S CORRECTED CORPORATE
             DISCLOSURE STATEMENT
